Citation Nr: 1634187	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left shoulder disability due to VA treatment.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

This matter comes to the Board of Veterans Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified at a September 2014 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The June 4, 2009 motor vehicle accident, which occurred on a VA shuttle bus transporting the Veteran from the Castle Point VA facility to the Montrose VA facility, during which the Veteran reportedly reinjured the left shoulder, is at most a remote consequence of VA care.  

2.  The most probative evidence does not reflect that any additional disability that was incurred was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, that the proximate cause of any additional disability was an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for left shoulder disability due to VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in June 2011 satisfied the duty to notify provisions with respect to entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 and the assignment of disability ratings and effective dates.  

The claims file includes the identified VA medical treatment records and the June 2009 accident report.  Concerning a claim for 38 U.S.C.A. § 1151 compensation benefits, a medical opinion may be required when the evidence of record indicates that the disability or symptoms may be associated with the hospital care, medical or surgical treatment, or examination furnished by VA (including during rehabilitation and CWT treatment).  See 38 U.S.C.A. §§ 1151(a)(1), (a)(2), 5103A(d)(2)(B); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Trafter v. Shinseki, 26 Vet. App. 267 (2013).

First, the Board notes that a VA medical opinion was not obtained concerning the Veteran's contention that he incurred an additional disability to the left shoulder while he was a passenger on a VA shuttle bus.  However, as explained in detail below, the Board has found that the injury incurred during the motor vehicle accident while on the VA shuttle bus is a remote consequence of VA hospital services as there was an intervening exercise of independent judgment by a non-VA actor.  Accordingly, a medical opinion is not required to determine whether an additional injury was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  
In addition, the Veteran was provided a VA medical examination in June 2012.  In February 2015, the Board found that additional opinions were required as the June 2012 examiner's opinion lacked probative value.  The June 2012 VA examiner opined that the Veteran did not receive the standard of care normally provided when he sought treatment after his motor vehicle accident.  In support of the opinion, the examiner indicated that the Veteran underwent many sessions of physical therapy without prior x-rays.  However, the VA examiner did not consider that X-rays were completed within five days of the accident and did not show any fracture.  In addition, the examiner did not state if the Veteran had an additional disability due to the alleged lack of standard of care.  In accordance with the February 2015 Board remand, the Veteran was provided a VA medical examination in May 2015 and an additional VA medical opinion was obtained in November 2015 in accordance with the Board's August 2015 remand.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the May 2015 VA medical examination and opinion is adequate concerning whether a delay of 5 days in providing X-rays or other diagnostic studies caused additional disability of the left shoulder.  The VA examiner cited the evidence reviewed, examined the Veteran, and expressed an opinion and provided supporting rationale.  Accordingly, the Board's remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, as directed by the Board's August 2015 remand directive, the November 2015 VA medical opinion addressed whether any loss of range of motion was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  The examiner indicated that the loss of range of motion after the surgery was a foreseeable risk and determined that there was no evidence of VA fault.  The Board finds that the VA medical opinion complied with the Board's remand directive.  See Stegall, supra.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

A veteran who suffers disability or death resulting from hospital care or medical or surgical treatment or examination provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected," if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).

To determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

If an additional disability exists, the next determination is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA is required to consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32 ).  38 C.F.R. § 3.361(d)(2).

In adjudicating the issue below, the Board reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the issue and what the evidence in the claims file shows, or fails to show, with respect to the issue.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

In this case, the Veteran has asserted several theories of entitlement to compensation under 38 U.S.C.A. § 1151 for additional left shoulder disability.  First, he stated that he injured his left shoulder during a motor vehicle accident in June 2009.  The accident occurred when he was being transferred to a VA facility on a VA shuttle.  Next, the Veteran questioned why he was not given X-rays immediately after the June 4, 2009 motor vehicle accident and was not given a magnetic resonance imaging study for months.  The Veteran also stated that he incurred additional disability to the left shoulder as a consequence of a November 2010 surgery performed at the Buffalo VA Medical Center (VAMC).  He reported that he had greater pain and loss of range of motion of the left shoulder after the surgery.

The Board will first address the argument that the Veteran is entitled to 38 U.S.C.A. § 1151 compensation benefits as a result of a motor vehicle accident while on a VA shuttle bus on June 4, 2009.  

Under 38 U.S.C.A. § 1151, the additional disability or death must be attributable to: "hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A)."  The definition for the term "Hospital care" includes "travel and incidental expenses pursuant to the provisions of section 111 of this title."  38 U.S.C.A. § 1701(5).  

In Bartlett v. Shinseki, 24 Vet. App. 328, 333-34 (2011), the Court held that the phrase "hospital care" under 38 U.S.C.A. § 1151 includes the provision of services unique to the hospitalization of patients, and is not limited to treatment or examination.  The determination as to whether a situation involves "hospital care" in a section 1151 claim is dependent upon a number of factors, including: (1) the nature of the services; (2) the degree of VA control over patient freedom; (3) the mental and physical conditions of the patients; and (4) the foreseeability of potential harms.  The Court ruled that "hospital care" includes the supervision of dangerous patients in a lock-down ward for purposes of section 1151 compensation, and that the negligent performance of that supervision caused the veteran's injury in that particular case.  Id. at 334.  The Court opined that there could be circumstances where a third-party attack is not a coincidental event, but is rather caused by negligent provision of VA hospital services to a patient.  Id.  

In Viegas v. Shinseki, 705 F.3d 1374, 1378 (Fed. Cir. 2013), the Federal Circuit held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs "in a [VA] facility" resulting from VA's negligence.  This includes "treatment-related incidents that occur in the physical premises controlled and maintained by the VA."  Id.  For example, "VA cannot reasonably furnish hospital care or medical treatment to disabled veterans without also providing access to handicapped-accessible restrooms," and "[r]estroom grab bars, and other equipment specifically designed to assist the disabled, are a necessary component of the health care services the VA provides."  Id. at 1379.  "[W]ithout such equipment many veterans would be unable to avail themselves of VA medical care."  Id.  The veteran's injury was not a "remote consequence" of the treatment he received at the VA facility.  Id. at 1383.

In Ollis v. McDonald, 27 Vet. App. 405, the Court addressed whether VA should be held responsible under 38 U.S.C.A. § 1151 for treatment received as a result of VA referral or recommendation, the Court noted that "the federal courts have recognized that conduct is not a 'cause' of an injury in the legal sense if the injury would have occurred regardless of the conduct, or if there is an intervening exercise of independent judgment, or if the injury is simply too attenuated from the conduct."  Ollis at 410.  The Court concluded that section 1151's causation requirement does not extend to remote consequences of VA conduct.  Id. at 409-10.

An accident report provided by the Hudson Valley HCS shows that the Veteran was involved in an accident on a VA shuttle bus on June 4, 2009.  On June 4, 2009, the Veteran was interviewed by an officer.  It was noted that the Veteran was a passenger on the VA shuttle bus and claimed that a car cut off the bus north of the Annville Circle on Route 9 causing the bus to brake suddenly.  The bus did not have time to react and hit the car.  The report indicated that the Veteran had injury to his neck and back.  He was transported to Montrose VA, outpatient clinic and treated.  It was noted that the New York State Police provided MV-104 Police Accident Report to VA on June 15, 2009.  The officer stated in accident description that V-1 was traveling SB on Route 9.  V-2 was making an improper U-turn and subsequently was hit by V-1.  

During the September 2014 hearing, the Veteran testified that he was on the VA shuttle bus traveling from the Castle Point VA domiciliary to the Montrose VA facility.  He stated that the accident happened because they were going "pretty fast" and a car stopped in front of them and he did not have time to stop and rear-ended the other vehicle.  He reported that he did not have pain in his shoulder before the accident and could not move the shoulder after the accident.  The Veteran stated that he believed the bus driver did a bad job.

In this case, the Board finds that the evidence does not support a finding that the accident happened during the course of VA "hospital services."  In this respect, the Veteran's testimony indicated that he was riding the VA shuttle bus back from the Castle Point VA facility to the Franklin Delano Roosevelt Campus of the VA Hudson Valley Health Care System (Montrose) where he was staying as a patient in the domiciliary.  A VA-run domiciliary facility does not constitute VA hospital care, or medical or surgical treatment as contemplated by 38 U.S.C.A. § 1151.  See Mangham v. Shinseki, 23 Vet. App. 284, 288 (2009).  In turn, a ride back to the Montrose VA facility, where he was staying as an in-patient resident for treatment at the domiciliary, was not provided in the furtherance of  VA "hospital services" at the Castle Point VA facility.  Furthermore, even if it could be argued that the VA bus shuttle ride to the Montrose facility was a part of VA "hospital services", the Board finds that the June 2009 motor vehicle accident during which the Veteran reportedly reinjured his left shoulder is akin to an intervening exercise of independent judgment by a non-VA actor.  As noted above, the accident report indicated that the non-VA vehicle performed an illegal U-turn and the VA bus driver did not have time to react.  Indeed, in the accident report, the Veteran stated that the car cut off the shuttle bus.  While the Veteran may now believe that the VA bus driver did not do a good job and was speeding, the Board notes that he did not make any such allegation at the time of the accident instead blaming only the driver of the other vehicle.  The Board is of the opinion that the more contemporaneous statements have greater probative value than memories from substantially later.  The Board finds that any additional disability incurred as a result of the June 2009 accident is a remote consequence of VA conduct as it resulted from a non-VA actor.  See Ollis, supra.  As a result, it is not necessary to advance to the question of proximate cause and compensation is not warranted under 38 U.S.C.A. § 1151.  

The Board will now turn to the Veteran's claim related to VA treatment after the June 2009 motor vehicle accident, including a delay of 5 days to obtain X-rays after the June 2009 accident and any additional disability resulting from the November 2010 surgery for his left shoulder.  

The board initially notes that the Veteran had a long history of shoulder problems prior to the collision.  VA medical treatment records dated in 1997 and 1998 show complaints of left shoulder pain.  An October 1997 VA medical treatment record shows a complaint of many months of left shoulder pain.  The examining physician noted that a recent X-ray confirmed calcific tendinitis which was injected with an Aristospan mixture.  A November 1997 VA medical treatment record shows that the Veteran reported that his left shoulder was better, but he still experienced discomfort when lifting his arm above his head.  A March 1998 VA discharge summary indicated a diagnosis of calcific tendonitis of left shoulder.  

A June 2001 X-ray showed an impression of coracoclavicular ligament calcifications.

A June 2001 VA medical treatment record noted that the Veteran had limited range of motion of the left shoulder and he could not raise his arm above his head nor could he circumduct.  

A September 2009 X-ray showed an impression of mild partial thickness articular surface tear of the supraspinatus tendon with mild subacromial/subdeltoid bursitis.  There was a suspicion of a tear of the superior aspect of the labrum.  

A June 4, 2009 VA medical treatment record from the Montrose VAMC noted that the Veteran was on the VA bus shuttle from Castle Point to Montrose which was involved in a motor vehicle accident.  He felt left shoulder and neck pain.  The impression was muscular sprain left SCM and left deltoid.  The Veteran was not admitted and was dispositioned to home.  The patient orders indicated Toradol 60 mg IM stat, Cyclobenzaprine 10 mg PO q*h PRN; Ibuprofen 600 mg PO Q8 PRN.  The Veteran was advised that he would feel stiff and sore for 2/3 days and return to urgent care if not better after.  A June 4, 2009 domiciliary note indicated that the Veteran returned from his off-station appointment and that the shuttle was in an accident on the trip back to Montrose.

A June 10, 2009 VA medical treatment record shows that the Veteran complained of pain over the left shoulder, left-sided neck, and left-sided lower back since June 4, 2009 after motor vehicle accident.  The X-ray of the left shoulder showed degenerative changes as localized.  The assessment was acute muscle strain of neck, left subscapular and left shoulder and calcified tendinitis.  The plan was to continue Ibuprofen and muscle relaxant.  

VA medical treatment records dated in June and July 2009 show that the Veteran attended physical therapy for his neck and shoulder complaints.  

A September 2009 magnetic resonance imaging (MRI) study of the shoulder revealed mild partial thickness articular surface tear of the supraspinatus tendon with mild subacromial/subdeltoid bursitis and suspicion of tear of the superior aspect of the labrum.

A November 4, 2009 orthopedic consult indicated a complaint of left shoulder pain.  The Veteran reported pain since the accident.  He had difficulty holding his arm overhead and with overhead activities.  The pain was mostly in his left shoulder and did not radiate down the arm to the elbow.  The assessment noted that the MRI indicated partial articular sided RTC tear, not full thickness, possible anterior labral tear.  The assessment indicated that the Veteran had shoulder pain for six months after motor vehicle accident.  It was noted that surgical intervention would not benefit the Veteran at this time.

A March 2010 X-ray showed an impression of bilateral degenerative changes as described above and there was soft tissue calcification adjacent to the superolateral aspect of the left humeral head, likely degenerative.  

VA medical treatment records dated in November 2010 show that the Veteran underwent surgery for his left shoulder.  The date of surgery was November 22, 2010.  A November 12, 2010 informed consent record shows that informed consent was obtained on November 12, 2010.  A November 12, 2010 record also noted that the risk complications were discussed with the Veteran.  A November 22, 2010 note indicated a procedure of arthroscopy, debridement of labrum, open partial acromionectomy and rotator cuff repair, left shoulder.  A November 22, 2010 nursing note indicated that the Veteran was transferred to 5A s/p rotator cuff repair.  The Veteran did not report any pain.   

A November 2011 VA physical therapy note indicated that the Veteran presented with normal signs and symptoms status post shoulder rotator cuff repair and the problem list included pain, decreased range of motion, and decreased strength.  

The Veteran was provided a VA medical examination in June 2012.  The claims file was reviewed.  The examination report shows a diagnosis of rotator cuff tear.  The examiner noted that the Veteran reported that he was involved in a car accident and the van was speeding at the time of the accident.  The Veteran was seated in the van behind the driver and was wearing a seatbelt.  The reviewed medical records indicated that the Veteran had neck and shoulder pain and was given a shot of Toradol.  The examiner noted that the Veteran had surgery in November 2010.  The preoperative and postoperative diagnosis was rotator cuff tear, glenohumeral instability left shoulder.  The procedures performed included arthroscopy, debridement labrum, anterior capsular reconstruction, repair SLAP lesion with arthroscopic subacromial bursectomy, partial acromionectomy and rotator cuff repair left shoulder.  The final diagnosis was glenohumeral instability, SLAP tear, partial rotator cuff tear, subacromial bursitis and impingement.  Concerning flare-ups, the Veteran reported daily pain and discomfort.  He had limited range of motion.  

On examination, left shoulder flexion was 95 degrees with objective painful motion at 80 degrees.  Left shoulder abduction was 100 degrees and objective painful motion at 80 degrees.  Post-test left shoulder flexion was 95 degrees and post-test left shoulder abduction was 100 degrees.  Contributing factors to functional loss and impairment included less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The examiner noted that the Veteran's information was very accurate.  While the Veteran had a diagnosis of osteoarthritis in the shoulder prior to the motor vehicle accident, the examiner noted that the Veteran denied any significant issues in relation to the left shoulder prior to the accident.  After the accident, he was seen by VA, but considering he was in a high impact accident, no X-rays were done.  The Veteran was given a shot for pain and sent home with NSAID and Flexeril.  He was referred to PT and went for many sessions, without any x-rays to rule out M/S injury or fx.  Since the Veteran was not improving, he was sent to another facility and X-rays were done to diagnose the rotator cuff injury, but again, he was sent to physical therapy.  Finally, he sought evaluation in 2010 and was operated on a few weeks later.  The examiner stated that the concerns were as follows:  If the van was traveling at 65 miles per hour or not, why was he not given at least superficial X-rays after the accident.  This was how most patients are initially treated following a high speed motor vehicle accident especially with head on collisions.   Next, the examiner asked: why was the Veteran treated by PT initially without prior X-rays, as is the required expectation at VA Buffalo?  The examiner stated that there could have been an underlying fx not noted since there were no X-rays done.  Finally, after the Veteran was seen, and the diagnosis made, why the Veteran was referred to ortho for evaluation and treatment at that time, rather than waiting until after discharge.  The examiner noted that the standard of care would normally include X-ray evaluation and after no or minimum improvement, an MRI would often be ordered.  The care that the Veteran received did not reflect this standard of care.

As discussed above, the Board previously found that the 2012 VA examiner based his opinions on an inaccurate factual basis.  In February 2015, the Board remanded the Veteran's claim for additional development.  The Board requested that the examiner address whether the Veteran had additional disability of the left shoulder due to any procedures, surgeries, or treatment conducted at a VA medical center subsequent to the motor vehicle accident.  The examiner was asked to address whether any delay (until 5 days after the accident) in affording the Veteran an X-ray, resulted in additional disability.  If so, the examiner was asked to address whether it was "at least as likely as not" that the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or whether the proximate cause was an event not reasonably foreseeable.  

A VA medical examination was provided in May 2015.  The examination report listed diagnoses of rotator cuff tear with a date of diagnosis of 2009 and labral tear with a date of diagnosis of 2010.  Concerning the history, the Veteran reported experiencing pain in the left sided neck and left shoulder since he was involved in a motor vehicle accident in June 2009.  He described the pain as "constant pinching and aching" mostly in the left side of the neck and shoulder blade, worse with moving his neck to the left side and when raising his left arm.  He stated that he was unable to raise his left arm above his head.  He reported the pain level as 3-4/10 at best and 7-8/10 at worst.  He had surgery on his left shoulder for repair of rotator cuff, SLAP tear, and anterior capsular reconstruction at VAMC Buffalo on November 22, 2010.  He stated that the left shoulder surgery has not helped much for the shoulder pain and movement.  He went for physical therapy and chiropractic care after the surgery.  He has been followed up at the VAMC Bronx since November 2013.  The Veteran stated that he got a couple of steroid shots in the neck and left shoulder regions, with good effects for a couple of months.  On examination, the left shoulder flexion was 0 to 90 degrees, abduction was 0 to 100 degrees, external rotation was 0 to 70 degrees, and internal rotation was 0 to 90 degrees.  The examiner stated that the Veteran had difficulty in reaching overhead.  There was no additional functional loss or range of motion after three repetitions.  The examiner noted that the residuals of the November 22, 2010 surgery included loss of left shoulder ROM.  The examiner stated that the Veteran had an advanced degenerative arthritis of the left AC joint, partially affecting the left shoulder forward flexion movement and therefore the flexion range was decreased to 90 degrees actively.  

The examiner stated that review of the records shows that the Veteran had a "chronic pre-existing condition in his neck and left shoulder prior to his reported injury in a motor vehicle accident on June 4, 2009."  The examiner stated that the conditions were evident as shown by imaging studies.  The examiner listed studies completed in October 1997 which showed minimal degenerative changes, a June 2001 X-ray which showed a small spur at the humeral head, laterally, and a June 9, 2009 X-ray which showed degenerative changes localized to distal clavicle and AC joint and soft tissue calcification adjacent to the superolateral aspect of the humeral head, suggesting calcific tendinitis (these were old chronic skeletal conditions in imaging study).  The examiner noted that the Veteran injured his left shoulder on June 4, 2009 in a motor vehicle accident when he was being transported from Castle Point to Montrose.  He was brought to urgent care at Montrose on the same day.  It was noted in the medical record that the physician evaluated the Veteran for neck and left shoulder pain and indicated his condition was nothing significant.  The VA examiner concluded that it appears there was no need for imaging study at that time.  He was given a shot of pain medication (Toradol) and oral pain pills.  He was discharged to the VA domiciliary where he was admitted for detox program.  He continued to be monitored for his pain status there.  As his neck and shoulder pain had not improved, the X-ray of the left shoulder was ordered on June 9, 2009, which showed degenerative changes localized to the distal clavicle and AC joint, soft tissue calcification adjacent to the superolateral aspect of the humeral head.  No evidence of fracture or dislocation identified.  He was seen by a physical medicine specialist on June 10, 2009.  The PM&R physician indicated that the Veteran had pain in the neck, subscapular, and left shoulder, noted x-ray of the shoulder reviewed.  The physician then recommended current pain medication be continued and prescribed physical therapy.  The Veteran received a number of sessions with physical therapy with limited improvement.  Subsequently, the Veteran was seen by the orthopedic surgeon on August 3, 2009, who ordered an MRI of the left shoulder.  The MRI of the left shoulder was done on September 15, 2009 at the Manhattan VAMC.  It was reported as mild partial thickness articular surface tear of supraspinatus tendon with mild subacromial/subdeltoid bursitis, suspicion of tear of the superior aspect of the labrum.  

The examiner stated that because the Veteran's left shoulder condition was relatively mild as shown on MRI, the Veteran was treated conservatively, with pain medicine and muscle relaxant at Montrose.  He was given a couple of local steroid shots with good effects.  The Veteran was then transferred to the Bath VAMC in early 2010.  He was seen by a physical therapist on January 19, 2010.  The therapist noted left shoulder pain, pain felt like toothache, intermittent, pain level of 8/10.  Range of motion of the left shoulder was forward flexion to 130 degrees, abduction to 120 degrees, and both internal/external rotation to 70 degrees.  The Veteran continued to be treated conservatively with pain medicine and physical therapy.  Another MRI of the left shoulder was done on May 17, 2010, showing inferior angulation of the acromion, supraspinatus tendinitis as well as small complete insertion tear and Grade II SLAP lesion.  He continued to be treated conservatively as there was no significant tear of the rotator cuff (supraspinatus tendon).  However, the orthopedic surgeon at VAMC Buffalo determined that surgical repair of the tendon would be better managed for his left shoulder condition.  The Veteran underwent arthroscopic surgery for repair of rotator cuff and SLAP and anterior capsular reconstruction and bursectomy in November 2010.  He went to physical therapy and chiropractic care after surgery.  He has been followed up in the pain management clinic at VAMC Bronx, NY since September 2013.  

In summary, the examiner noted that the Veteran was evaluated and started treatment for his neck and left shoulder pain in the urgent care timely and appropriately.  His condition was nothing significant and therefore there was no medical need for imaging studies at that time, but his symptoms had not improved and an X-ray was ordered.  The examiner noted that the X-ray showed no evidence of an acute injury, no fracture, or dislocation identified, but showed old preexisting conditions of degenerative changes in the AC joint and calcific tendinitis.  Subsequently he was seen by the orthopedic surgeon and ordered MRI.  The MRI showed only mild partial thickness articular surface tear of a rotator cuff muscle.  There was no medical need for surgery or other invasive procedures at this time.  The conservative treatment continued.  

The VA examiner concluded that this was the acceptable standard of care in managing for the musculoskeletal conditions.  The examiner noted that while there was clear documentation of his left shoulder ROM measured in urgent care and evaluation thereafter at Hudson Valley, the upstate physical therapist dated January 19, 2010 described the ROM as forward flexion 130 degrees, abduction 120 degrees, and both internal/external rotation as 70 degrees.  The left shoulder ROM at this range was considered fairly functional without limiting his physical activity in his nondominant upper extremity.  Based on the earlier evaluations, and treatments within the reasonable time frame and the functional ROM, it was "clear that any delay (until 5 days after the accident) in affording the Veteran an x-ray or other diagnostic study has not resulted in additional disability."  The Veteran underwent arthroscopic surgery on his left shoulder on November 22, 2010 for repair of rotator cuff, SLAP repair, anterior capsular reconstruction, and bursectomy.  The surgery was finally performed as a last resort and done well for his left shoulder condition.  The Veteran thinks that he had more loss of his left shoulder movement after the surgery.  The examiner stated that it was "reasonable to suspect that the surgery might have resulted in some further loss of the left shoulder ROM since ROM of the forward flexion and abduction ranges were measured as decreased on C&P exam dated June 26, 2012 and May 1, 2015, when compared to the ROM measured by PT on January 19, 2010, noting forward flexion 130 versus 95 to 90 degrees and abduction 120 versus 100 degrees.  However, at the present time, he was independent in ADL and able to perform physical activity freely, except for activity reaching over his head or lifting anything heavier than 20 lbs with his left arm.  

Based on the record and examination, the examiner opined that the delay (until 5 days after accident) in affording the Veteran an x-ray or other diagnostic study has not resulted in additional disability.  The examiner stated that it was reasonable to expect that arthroscopic surgery might have resulted in some small loss of the left shoulder range of motion, especially the forward flexion and abduction, but his additional disability of his non-dominant left upper extremity due to some small loss of motion is minimum.  The examiner stated:  "Other than that, there is no plausible evidence that additional disability of the left shoulder was proximately caused by carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of VA."  

In August 2015, the Board again remanded the issue on appeal for additional development.  The Board found that an additional medical opinion was needed concerning the VA examiner's statement that it was "reasonable to suspect that the arthroscopic surgery might have resulted in some small loss of the left shoulder ROM."  Specifically, the examiner was asked to address: "1.) whether a loss of range of motion was due to the carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of the November 2010 providers and/or 2.) whether such a loss of range of motion is a foreseeable risk of the Veteran's surgery."   

A VA medical opinion was provided in November 2015.  The examiner viewed the claims file and CPRS.  Concerning the first question, the examiner stated that a comprehensive evaluation for the Veteran's left shoulder condition was completed in November 2010.  At that time, the Veteran had a limited ROM, chronic pain, and weakness of the left shoulder.  Imaging studies with MRI of the shoulder and chest x-ray were noted.  Assessment was properly done with the diagnosis of RTC (rotator cuff tear) and multi-directional glenohumeral instability including SLAP tear of the left shoulder.  The plan for left shoulder arthroscopic surgery was noted.  It was also noted "discussed risk complications" without individual factors elaborated.  The informed consent was obtained for the surgery planned on November 22, 2010.  The attending orthopedic surgeon entered the progress note on the day of operation planned on November 22, 2010.  The surgeon also indicated that the Veteran was educated about various treatment options, benefits, and health risks, such as infection, and venous thrombosis and use of blood products during surgery.  It was noted that risks and alternatives were discussed with the patient and family and they agreed to the procedure.  The procedures were noted out as planned.  The Veteran was apparently doing well as evident by following up post-surgical telephone communication.  There was no evidence to suggest any complication or failed surgical procedure noted in the post-surgical physical therapy, as well as the follow-up visit on February 1, 2011.  Based on the record, the examiner did not find any evidence or fact to suggest that additional disability, e.g. decreased range of motion, following surgery was due to the carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of the surgical providers.  Concerning the second question, the examiner stated that it was generally believed that stiffness or limited range of motion (foreseeable risk) after shoulder surgery was not uncommon and occurred in approximately ten to fifteen percent of people.  It was more common after rotator cuff repair and in older people.  In most cases, it improved with physical therapy and continuous self home exercise over the period of one year following the surgery.  However, the stiffness may not improve in the older individual, especially with the existing conditions of degenerative arthritis or rotator cuff tendonitis.  The examiner opined that the additional disability following surgery was most likely attributed to his existing medical condition of the left shoulder (degenerative arthritis of AC joint and calcific tendonitis of the left shoulder) and lack of his own home stretching exercise to improve ROM possibly because of increased pain upon moving his left shoulder towards flexion and abduction movement.

During the September 2014 hearing, the Veteran testified that he injured his left shoulder as a result of a motor vehicle accident in June 2009.  He stated that he was sent to the Montrose VA and was given two shots for his arm and muscle relaxers.  He stated that he was not given X-rays at that time.  He reported that again he complained and was given cortisone shots.  He was eventually sent to the Manhattan VA for an MRI.  He stated that the MRI finally revealed his torn rotator cuff.  The Veteran stated that he had surgery in November 2010.  After the surgery, he reported that he could not raise his shoulder without raising his whole side.  

First, the Board recognizes that the May 2015 and November 2015 VA opinions indicated that the Veteran's November 2010 surgery resulted in additional disability to the left shoulder consisting of loss of range of motion.  However, the Board assigns great probative value to the November 2015 VA opinion concerning whether the loss of range of motion was proximately due to VA fault or an event not reasonably foreseeable.  The November 2015 VA examiner explained that the loss of range of motion was a foreseeable risk of the surgery.  In addition, the VA examiner opined that the loss of range of motion of the left shoulder was attributed to other causes such as his existing medical condition of the left shoulder and lack of home stretching exercise to improve range of motion.  The November 2015 VA examiner also did not find any evidence or fact to suggest that additional disability, e.g. decreased range of motion, following surgery was due to the carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of the surgical providers.  As a result, the Board finds that 38 U.S.C.A. § 1151 compensation is not warranted.  

The Board recognizes the Veteran's assertions that his November 2010 surgery caused loss of range of motion of the left shoulder.  Even if the surgery caused the loss of range of motion, the November 2015 VA examiner did not find any evidence of carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA or that it was an event not reasonably foreseeable.  The Veteran is competent to report that he experienced symptoms after his left shoulder disability including his belief that his range of motion has worsened.  However, he is not considered competent to express an opinion that he incurred additional disability after the November 2010 surgery due to VA fault or that it was not a foreseeable risk of the surgery.  In comparison, the Board assigns greater probative value to the November 2015 opinion as the examiner reviewed the claims file, pointed to the relevant evidence of record, addressed the history of the Veteran's left shoulder disability, and expressed an opinion with supporting rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

Furthermore, concerning the five day delay after the June 4, 2009 accident in providing X-rays or other diagnostic studies for the Veteran's left shoulder, the Board attributes great probative value to the May 2015 VA opinion.  While the June 2012 VA examiner questioned why the Veteran was not given X-rays immediately after the accident, which was how most patients are initially treated following a high speed motor vehicle accident especially with head on collisions, questioned why the Veteran was treated by physical therapy initially without prior X-rays, and why the Veteran was referred to ortho for evaluation and treatment at that time, rather than waiting until after discharge.  The June 2012 examiner noted that the standard of care would normally include X-ray evaluation and after no or minimum improvement, an MRI would often be ordered.  The examiner stated that the care that the Veteran received did not reflect this standard of care.  However, the examiner did not appear to note that the Veteran was provided X-rays on June 9, 2009, only days after the June 4, 2009 motor vehicle accident.  In addition, the examiner did not indicate whether an additional disability was sustained as a result of the delay in X-rays or other diagnostic studies.  As a result, the Board finds that the VA examiner's opinion is entitled to little probative value.  In comparison, the May 2015 VA examiner cited to the evidence reviewed, examined the Veteran, noted the treatment for the Veteran's left shoulder disability since the accident, explained that the Veteran was evaluated and started treatment for his neck and left shoulder pain in the urgent care timely and appropriately.  The VA examiner stated that the Veteran's condition was nothing significant and; therefore, there was no medical need for imaging studies at that time.  In addition, the VA examiner explained that there was no other evidence to suggest any other additional disability of the left shoulder was proximately caused by carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of VA. 

The Board acknowledges the contentions of the Veteran, but finds that the VA examiner's opinion is entitled to greater probative value.  The examiner cited to the evidence reviewed, addressed the actions by VA in not obtaining X-rays on the day of the accident as the Veteran's condition was not significant and provided reasoning for the expressed opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

Concerning informed consent, review of the record shows that consent was completed prior to the surgery.  In Halcomb v. Shinseki, 23 Vet. App. 234 (2009), the Court held that the failure to specify which risks were reasonably foreseeable results of a medical procedure, and instead providing simply a generic informed consent form, was not negligence per se.  Essentially, in Halcomb, the Veteran did not present any evidence, not even his own statement, that consent was not informed.  Similarly, in this case, the Veteran did not contend or present evidence that consent was not informed.  In addition, as noted above, the November 2015 VA examiner opined that the loss or range of motion after left shoulder surgery was a foreseeable risk and that the Veteran's loss of range of motion was most likely attributed to his existing medical condition of the left shoulder and lack of his own home stretching exercise to improve range of motion.  Thus, compensation under 38 U.S.C.A. § 1151 is not warranted under this basis.  

In light of the foregoing, the Board finds that the weight of the evidence does not support finding that an additional disability was due to the fault of VA or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  The claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left shoulder disability due to VA treatment is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


